COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 IN RE:                                                            No. 08-18-00030-CV
                                                 §
 WESTERN DAIRY TRANSPORT,                                    AN ORIGINAL PROCEEDING
 L.L.C. AND JORGE HERNANDEZ,                     §
                                                                    IN MANDAMUS
                                                 §
             Relators.
                                                 §

                                        JUDGMENT

       The Court has considered this cause on the Relators’ petition for writ of mandamus against

the Honorable Francisco X. Dominguez, Judge of the 205th District Court of El Paso County,

Texas, and concludes that Relators’ petition for writ of mandamus should be denied. We therefore

deny the petition for writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 22ND DAY OF MARCH, 2019.


                                             GINA M. PALAFOX, Justice

Before Rodriguez, J., Palafox, J., and Larsen, J. (Senior Judge)
Rodriguez, J., dissenting
Larsen, J. (Senior Judge), sitting by assignment